DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the present application.  


Priority
This application was filed on November 27, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/03/20121 and 02/20/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Michael E. McKee on 03/11/2022 has been entered.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1-12) in the reply filed on 03/11/2022 is acknowledged.  Claims 13-20 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicant’s response to the Restriction Requirement.  Claims 1-12 are under examination on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0318742 (“the `742 publication”) to Beswick et al. in view of US 6,200,483 (“the `483 patent”) to Cutler et al.

Applicant’s claim 1 is drawn to a sorbent for absorbing at least one metal, said sorbent comprising: a core particle; and a ceramic nanoparticulate cation exchanger for the at least one metal that is disposed about said core particle, wherein said core particle is chosen from titanium dioxide, alumina, iron oxide, and combinations thereof. The open-ended/inclusive transition phrase “comprising” indicates that the claimed sorbent may further contain additional component(s). 

Determination of the scope and content of the prior art (MPEP §2141.01)
activated carbon having at least one of specific a particle size, surface area, and porosity; and a microcrystalline and/or amorphous titanosilicate at least partially coating the activated carbon (see Abstract).  The `742 publication discloses that the media is particularly effective at removing lead and volatile chlorination byproducts from drinking water [0015].  Example 1 of the `742 publication discloses a method of preparing the water purification media [0057-0060].  In addition, the `742 publication discloses the media containing the titanosilicate coated activated carbon may optionally further contain other adsorptive material, wherein the media contains from about 25% to about 95% by weight of the titanosilicate coated activated carbon and from about 5% to about 75% of at least one of untreated activated carbon, activated carbon treated or coated in some other process, ionic resin, granular titanosilicate, ferric hydroxide, alumina, magnesia, bauxite, and zeolites[0043].   The `742 publication discloses the activated carbon may have a particle size distribution which contributes to the ability of the media to remove both heavy metals and volatile byproducts from aqueous systems having a particle size range distributed mostly (more than 50% by weight) from about 50 to about 500 μm [0023].
The `483 patent discloses an inorganic ion exchange material, for purifying a liquid stream of contaminants such as heavy metals by applying active material as a coating on an alternately plugged substrate (see Abstract).   Specifically, commercial powdered amorphous titanium silicate was mixed with aluminum nitrate and powdered acidic γ-alumina in 20 ml deionized water and dried at 120 °C and fired to 400 °C.  The resulting product was used to remove heavy metal lead from liquid streams, see Examples 3 and 5.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the sorbent of Applicant’s claim 1 and the water purification media of the `742 publication is that the prior art teaches the core particle is an activated 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference between claim 1 and the `742 publication would have been obvious the same prior art also discloses that the media containing the titanosilicate coated activated carbon may optionally further contain other adsorptive material, wherein the media contains from about 25% to about 95% by weight of the titanosilicate coated activated carbon and from about 5% to about 75% of at least one of untreated activated carbon, activated carbon treated or coated in some other process, ionic resin, granular titanosilicate, ferric hydroxide, alumina, magnesia, bauxite, and zeolites[0043].  In addition, the `483 patent discloses an inorganic ion exchange material, for purifying a liquid stream of contaminants such as heavy metals by applying active material as a coating on an alternately plugged substrate (see Abstract), wherein commercial powdered amorphous titanium silicate was mixed with aluminum nitrate and powdered acidic γ-alumina in 20 ml deionized water and dried at 120 °C and fired to 400 °C.  The resulting product was used to remove heavy metal lead from liquid streams, see Examples 3 and 5.  Therefore, the difference is further taught and/or suggested by both the `742 publication and the `483 patent.  The motivation for modifying the sorbent is to make better absorbent for removal heavy metal such as lead from liquid contaminants.  

In terms of claim 2 wherein the sorbent is free of silica, both the `742 publication and the `483 patent teaches a sorbent is free of silica.  

In terms of claims 3-4 and 12, the `742 publication is silent on the sorbents have core particle is alumina having a D10 value of from about 4 to about 10, a D50 value of from about 10 to about 16, and a D90 value of from about 20 to about 42, micrometers; or specifically defined.  However, the `742 publication discloses the activated carbon may have a particle size 

In terms of claims 5-7, the `742 publication discloses a water purification media contain an activated carbon having at least one of specific a particle size, surface area, and porosity; and a microcrystalline and/or amorphous titanosilicate at least partially coating the activated carbon (see Abstract).  Replacing an activated carbon with alumina as a core particle would have been obvious according to the combined prior art.  

In terms of claims 8-11, the `742 publication discloses the media containing the titanosilicate coated activated carbon may optionally further contain other adsorptive material, wherein the media contains from about 25% to about 95% by weight of the titanosilicate coated activated carbon and from about 5% to about 75% of at least one of untreated activated carbon, activated carbon treated or coated in some other process, ionic resin, granular titanosilicate, ferric hydroxide, alumina, magnesia, bauxite, and zeolites[0043].  Example 1 of the `742 publication discloses a method of preparing the water purification media [0057-0060].  It would be obvious to optimize the weight percentage of the core particle and the ceramic nanoparticulate cation exchanger for effectively removing heavy metal lead effectively from the contaminated liquid according to the disclosures from the `742 publication and the `483 patent, 


Conclusions
Claims 1-12 are rejected.
Claims 13-20 are withdrawn.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731